Citation Nr: 0210951	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for a low back disability.  By a May 2001 decision, the Board 
reopened and remanded the veteran's claim for further 
development. 


FINDING OF FACT

The veteran injured his back in service; and he has current 
residual disability from his inservice back injuries, 
consisting of a total laminectomy defect from L3 to L5 with 
hypertrophic changes and disc space narrowing from L3 through 
L5-S1.


CONCLUSION OF LAW

A total laminectomy defect from L3 to L5 with hypertrophic 
changes and disc space narrowing from L3 through L5-S1 was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from January 
1965 to January 1967.

The veteran's spine was normal at the time of his July 1963 
Naval Reserve enlistment examination and his January 1965 
Navy enlistment examination.

In March 1966, the veteran presented for treatment, 
indicating he felt soreness at the base of his spine.  Two 
days earlier, he reported, he had been doing sit-ups on deck 
and had suffered a surface abrasion.  In April 1966, the 
veteran again complained of a back ache.  The diagnosis was a 
minor muscular back strain, and medication was prescribed. 

Service medical records, dated in May 1966, show that the 
veteran complained of persistent back or flank pain.  He 
related he had experienced pain just above the iliac crest 
for 8 months.  It was noted that his original genitourinary 
symptoms were investigated but all studies were negative 
except for a urinalysis which showed white and red blood 
cells.  Recent urinalyses were noted as negative and no 
genitourinary symptomatology was detected.  The diagnosis was 
a questionable muscular strain of the low back (chronic).  
For several weeks (in May and June 1966), the veteran 
continued to complain of mild low back aching, and was 
diagnosed as having a chronic low back strain. 

A consultation request, dated in July 1966, reflects that the 
veteran presented for treatment with complaints that he had a 
chronic lumbar ache for over 4 months.  He related he had 
been placed on light duty, and was taking Robaxin and Darvon 
with negligible results.  It was also noted that he had 
undergone a thorough urological work-up for persistent pyuria 
and hematuria, and no pathology was found.  He reported a 
history of routine heavy lifting, and it was requested that 
he be given an evaluation for a questionable orthopedic 
problem.  During the consultation examination, the veteran 
reported that his mid back pain did not radiate and was 
localized to the paraspinal muscles at T12-L1.  He said that 
his pain was aggravated by standing or sitting for long 
periods, and felt stiff most of the time as if someone was 
pushing on it.  On physical examination, it was noted that he 
had mild deep muscle tenderness at T12-L1, bilaterally, but 
more so on the right side.  Muscle spasms were present.  His 
remaining examination was entirely within normal limits.  The 
impression was that the veteran's back problems may represent 
a mild chronic muscle sprain.  It was also opined that it was 
more likely than not that he did not have any orthopedic 
pathology. 

On separation examination in January 1967, the veteran's 
spine was clinically normal.  

In a statement, E.D.A., M.D., indicated that he had treated 
the veteran in April 1967, for complaints of back pain.  X-
ray studies performed at Bradley Hospital in April 1967 were 
noted as showing slight narrowing of the lumbosacral disc 
interspaces, posteriorly.  The veteran was diagnosed as 
having a lumbosacral spine strain. 

A May 1967 medical record reflects that the veteran presented 
for VA treatment with X-ray studies of his lumbosacral spine, 
which had been taken at another facility.  It was noted that 
the X-ray studies did not reflect arthritis, and were 
essentially negative.  A physical examination of the 
veteran's spine revealed normal range of motion (with no 
pain), normal reflexes, and no muscle spasms.  Medication was 
prescribed.  

In 1981, the veteran underwent a diskectomy for treatment of 
a ruptured disc at L4-L5 at Hartford Hospital.  It was 
reported that he had low back pain which was radiating to his 
leg and this had been going on for 15 years. 

In a September 1988 statement, the veteran indicated he had 
hurt his back in March 1966 while conducting "underway 
replenishments via highline detail."  Specifically, he 
related, he had fallen down some stairs and that bottles or 
cylinders of gas had landed on top of him.  He said he had 
sought treatment at sick bay in April and August.  After 
service, in February 1967, he said he had seen Dr. B., in 
Southington, Connecticut for spinal X-rays and was told he 
had acute inflammation of the lower disc area and a tipped 
pelvis.  He also related he had gone to a VA hospital where 
he decided not to proceed with a drastic operation, which had 
been recommended.  In 1982, he said, he underwent disc 
surgery.

In a March 1990 statement, the veteran indicated he had 
injured his back in April and August 1966. 

In August 1995, the veteran was hospitalized at a VA 
facility.  It was reported that he had a long history of low 
back pain, which radiated down his right leg.  It was noted 
he had undergone a L4-L5 diskectomy 12 years earlier, but 
that his right leg pain continued to persist.  During the 
course of the hospitalization, he underwent a L3, L4, L5 
total laminectomy, foraminotomies, and a L5-S1 diskectomy.  

In February 2001, the veteran submitted a private treatment 
record, signed by M.D. B., M.D.  The private treatment record 
appears to be dated in February 2001 and shows that the 
veteran complained of low back pain.  The assessment was 
acute lower back pain with radiation to L4-L5-S1, and status-
post lumbar surgery, among other things. 

In February 2001, the veteran presented testimony at a Board 
video-conference hearing.  He testified that he did not have 
back problems prior to his entry into military service.  
During active duty, while aboard a destroyer, he said, he 
injured his back when the oxygen bottle he was carrying fell 
on him.  He also related that he had back problems as a 
result of doing sit-ups.  He indicated he had received 
medical care for his back problems during active duty.  About 
three weeks to a month after his service discharge, he 
related, he saw a private doctor for back treatment, and was 
told he had a lumbosacral strain.  He also indicated that he 
sought treatment at VA and was told that he had a back 
problem which could be treated with immediate surgery.  He 
said he declined this treatment option.  He said he had filed 
a claim of service connection for his back disability shortly 
after his discharge, but the claim was denied.  He said he 
was neither informed of the outcome of his claim nor informed 
of his appellate rights by VA.  For the last 20 years, he 
said, he had received low back treatment from a chiropractor.  
As for VA treatment, he indicated he started going to the 
Palm Beach facility beginning in 1994, but was not currently 
receiving treatment.  Over the years, he said, he had 
undergone back surgery, but that such had not corrected his 
problems.  Currently, he related that he was receiving 
treatment from a private physician who reportedly told him 
that there was an etiological relationship between his 
current back disability and his inservice back injury.  
Following the conclusion of the hearing, the record was held 
open for 60 day to enable the veteran to submit additional 
evidence in support of his claim. 

In a March 2001 private treatment record, signed by M.D.B., 
M.D., it was reported that the veteran had been having 
chronic pain since sustaining injuries during his Navy 
service in 1965.  Following an examination, the impressions 
included acute lower back pain with radiation to the right 
side of L4-L5 and S1.  Dr. M.D.B. opined that the veteran's 
current back condition was related to his original injury of 
1965. 

A March 2001 statement of Mrs. B (wife of Dr. J.W.B., D.C.) 
indicated that she had periodically served as the 
receptionist for her husband who was a chiropractor.  She 
noted that the veteran was under Dr. J.W.B.'s care from 1972 
to 1980.  She further noted that related medical records were 
destroyed. 

VA outpatient treatment records, dated in 2000 and 2001, 
reflect that the veteran was treated for intermittent back 
problems.

A June 2001 VA compensation examination report reflects that 
the examiner reviewed the entire claims file.  It was noted 
that the veteran's history, as documented in the claims file, 
indicated that the veteran reported having injured his back 
in a fall in 1965 or 1966, while carrying bottles of 
acetylene and oxygen.  In April 1967, he reported, that one 
month after his discharge he saw his own physician for back 
pain and was diagnosed as having slight narrowing of the 
lumbar lumbosacral disc.  X-rays were later read at VA and 
noted as negative.  Beginning in the 1970s, the veteran said 
he saw a chiropractor.  In 1980, he said, he had a back 
operation.  In 1988, he said, he had problems securing VA 
treatment for his back. In May and July 1996, he related, he 
was seen for treatment of back problems.  On examination, 
including X-ray studies, it was concluded he had a total 
laminectomy defect from L3 to L5.  He did have some 
hypertrophic changes of the vertebral bodies at these levels.  
He also had diminished disc spaces from L3 through L5-S1.  
The examiner opined that the veteran had the onset of back 
pain while he was in service in either 1965 to 1966, and by 
his own history had continued back symptomatology since that 
time. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the June 1999 rating 
decision and of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the June 
1999 rating decision, statement of the case (issued in July 
2000), and supplemental statement of the case (issued in 
January 2002) and numerous letters over the years informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

The Board also notes that the SOC, SSOC, and the Board's 2001 
decision advised the veteran of the evidence that had been 
obtained and considered.  There is no indication that there 
is any additional relevant competent evidence to be obtained 
either by the VA or by the veteran, and there is no other 
specific evidence to advise him to obtain.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the veteran's 
claim in May 2001 in an attempt to ensure that the 
evidentiary record was complete.  Extensive efforts were made 
to obtain all pertinent records bearing on his claim for 
service connection, including all outstanding VA medical 
records, and his service medical records.  Further, the 
veteran has not identified any other outstanding records.  
Additionally, the veteran was afforded a VA examination in 
June 2001 which addressed the dispositive matter in this case 
which is the nature and etiology of the veteran's back 
disability.  In sum, the Board find that the record contains 
sufficient evidence to make a decision on the claim; an 
additional VA examination is not necessary.  VA has fulfilled 
its duty to assist.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records show that on enlistment 
examination in January 1965, his spine was normal.  From 
March to June 1966, the veteran received treatment for his 
low back on several occasions and was diagnosed as having a 
low back strain.  In July 1966, the veteran presented for 
treatment, complaining of a low back problem of four months 
duration.  Following an examination, the impression was a 
mild chronic muscle sprain.  Additionally, the examiner 
indicated that it was more likely than not that the veteran 
did not have any orthopedic pathology.  On separation 
examination, in January 1967, the veteran's spine was 
clinically normal. 

Post-service medical evidence, including the statement of Dr. 
E.A.D.  Dr. E.A.D. indicated that he had treated the veteran 
for back complaints in April 1967, and had diagnosed the 
veteran as having a lumbosacral spine strain.  X-ray studies 
were noted as showing slight narrowing of the lumbosacral 
disc interspaces.

A May 1967 VA medical record reflects that the veteran's 
spine was normal on physical examination.  Additionally, it 
is noted that the veteran apparently brought his X-rays to 
the VA for interpretation, following his examination by Dr. 
E.A.D.  The VA examiner opined that the X-ray studies did not 
reflect arthritis and were essentially negative.  The VA 
examiner's interpretation of the X-ray studies clearly 
conflicts with Dr. E.A.D. interpretation which is noted 
above. 

Evidence on file shows that the veteran received private 
chiropractic treatment from 1972 to about 1980. 

VA and private medical records dated from the 1990s to 2001 
generally reflect that the veteran received treatment for a 
low back disability (including surgery).  Most notably, a 
March 2001 treatment record, prepared by M.D.B. M.D., 
reflects the opinion that the veteran's current low back 
problems are related to service.  

A June 2001 VA compensation examination report is to the 
effect that the veteran sustained injuries to the back in 
service, was treated for back problems after service, and has 
current residual back disability stemming from service.  
Notably, this conclusion was rendered following a thorough 
review of the claims file.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In sum, the record shows that the veteran experienced back 
problems during service and received treatment for such.  He 
was variously diagnosed as having a back strain and back 
aches.  He sought private back treatment shortly after his 
service discharge, in 1967, and was noted having disc space 
narrowing and a back strain.  Thereafter, he received 
chiropractic treatment in the 1970s.  In 1980, he underwent 
back surgery.  There are treatment records dated from the 
1990s to the present time showing current back problems.  In 
May 2001, the Board remanded the case for the purpose of 
obtaining an opinion that would confirm or refute an 
etiological relationship between the veteran's current back 
disability and service.  Indeed, a June 2001 VA examination 
is to the effect that there is indeed an etiological 
relationship between the veteran's period of service and his 
back disability.  Additionally, the veteran's private 
physician, Dr. M.A.B., has similarly concluded that the 
veteran's back problems stem from service.  The Board 
concludes that there is evidence (i.e. service medical 
records) that shows that the veteran sustained back injuries 
in service, evidence of continued treatment after service 
until the present time, and competent medical evidence 
demonstrating an etiological relationship between current 
back problems and service.  Therefore, it is concluded that 
service connection for a back disability, namely a total 
laminectomy defect from L3 to L5 with hypertrophic changes 
and disc space narrowing from L3 through L5-S1, is granted.



ORDER

Service connection for a total laminectomy defect from L3 to 
L5 with hypertrophic changes and disc space narrowing from L3 
through L5-S1 is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

